Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/11/21.  Claims 15, 16, and 18 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,109,164 in view of Nelson [U.S. 6,650,897].
The claims of the ‘164 reference teach nearly the same subject matter as the claims of the current application.  However, the patented claims do not include at least one wearable media wherein an activation device is configured to control which of the at least one wearable media received digital media.
Using more than one wearable media is not new in the prior art.  The aircraft cockpit telephony taught by Nelson includes a plurality of cockpit headsets (Fig. 2, No. 311) having a primary communication channel (Col. 4, Lns. 56-57) and a non-primary (secondary) radio channel (Col. 4, Ln. 58) connected to an activation device (passenger telephone system No. 501).  Furthermore, the control system (No. 301) allows a flight crew member to select from any transceivers for transmitting and receiving (Col. 4, Lns. 49-58).  The reference is plain evidence that a plurality of wearable media can be used with primary and secondary radio channels for selective use.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of media for the purpose of allowing more than one user to share digital media.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,565,836. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims pertain to nearly identical subject matter.  In fact, claim 1 of the current application differs from claim 1 of the ‘836 reference in that the current claim does not mention a message or messaging, thereby rendering the current claims slightly broader than the patent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
2/25/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687